DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 17 objected to because of the following informalities: Please note: the use of “can be”, “capable of”, “adapted to”, “configured to” , “maybe” makes what follows a functional limitation statement and not a positive limitation because it only requires the ability to do so. In a broad sense, the device disclosed in the prior art (see below) has the ability to do so.  
it has been held that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute limitations in any patentable sense. In re Hutchinson, 69 USPQ 138.
   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim 1: A) It is not clear what applicant means by said angled body. Does applicant mean a body structure of line 4?
B) it is not clear how a surveillance communication system is structurally related to the rest of the claimed components. What data would be transmitted?
C) The preamble is directed to reading the temperature of the concentrate, however it is not clear from the body of the claim how the temperature is actually read?
D) it is not clear how a body structure is structurally related to the rest of the claimed elements (i.e., is an adjustable arm connected to the body structure?).
Claim 4: it is not clear what a sensor applicant means. Is it an infrared sensor of claim 1? Please clarify.
Claim 15: it is not clear what particular means would place an LCD screen in a sleep mode.
Claim 17:  it is not clear what distance applicant means.
It is not clear what applicant means by ratio to distance. What would be the second parameter in this ratio? Please note, ratio is normally require at least two parameters. In this case, there is only one parameter – distance.
Claims 2-19 are rejected by virtue of their dependency on claim 1.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004325141A [hereinafter JP] in view of CN205774479U [hereinafter CN] and CN110313223A [hereinafter CN2].
JP discloses in Figs. 13-14 a device/ apparatus in the field of applicant’s endeavor comprising an IR arm to scan a wide variety of samples for thermal analysis and providing an IR image of the sample, the thermal analysis includes determining physical parameters of the sample. The IR arm is moveable/ adjustable, as shown in drawings.  The IR arm is connected to a body structure. JP shows in Fig. 14 a body structure shaped as an angled body. The data/ temperature would be shown on the display. JP teaches that the device could be used with a wide variety samples [0039]-[0043], this would suggest that some of the samples could be a concentrate (substantially dry sample).
For claim 15: it is very well known in the art to place a display in a sleep mode.
For claim 16: it is very well known in the art to adjust temperature and power by using buttons.
For claims 9-10: CN discloses a device in the field of applicant’s endeavor and teaches an arm 7 attached substantially to the side of the body structure.
Official Notice is taken with respect to having an adjustable IR sensor arm attached to 
See In re Japikse, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the apparatus, so as have the adjustable IR sensor arm attached to the front surface, because operation of the device would not change due to this positioning/ repositioning.
JP does not teach the particular body structure and the rest of the elements, claimed in claim 1.
CN discloses an apparatus/ body structure/ housing in the field of Applicant’s endeavor comprising a surveillance communication system/ USB interface 11 (to communicate to some/ first communication device, For claim 18), and a control/ keys panel 2 located below an LCD 3. The body structure has front, rear, bottom and top surfaces (For claim 8). The data/ temperature would be read on the LCD (For claim 12).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the body structure/ housing, so as to have an LCD, communication interface, control keys, in order to display data, control data and communicate data to a remote location, as very well known in the art of measurements.
Although it is very well known in the art, JP does not explicitly teach that a power control switch and a DC input port with a cord are located along the rear portion of the body structure.
DC port 300/ 410 and cord and a power button 201 located on the back of the housing. The top surface of the housing is angled (For claim 1).
Therefore, Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the body structure/ housing, so as to have a power button and a DC port on the back, as suggested by CN2 and very well known in the art, so as to eliminate presence of wires in from of the body structure, and so as eliminate a possibility of inadvertently turning the apparatus off during measurements.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP, CN and CN2, as applied to claims above, and further in view of Chang et al.  (U.S. 20180254208) [hereinafter Chang].
JP, CN and CN2 disclose the device as stated above.
They do not explicitly teach the limitations of claim 5.
Chang discloses a robotic arm holding an IR camera sensor, the robotic arm has a swivel head section/ distal portion and a plurality of rotating hinges, Fig. 4A.
It is considered that the hinges should be fixed/ locked at a desired position, thus, suggesting some locking mechanism, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the infrared sensor arm, so as it has a swivel head/ distal portion, in order to better manipulate the arm, in order to achieve more accurate results of measurements. 
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP, CN and CN2, as applied to claims above, and further in view of Pohle et al. (U.S. 20070008119) [hereinafter Pohle].
JO, CN and CN2 disclose the device as stated above.
They do not explicitly teach the limitations of claim 13.
For claim 13: Pohle discloses an apparatus with an LEDs of different colors to communicate the desired information [0043].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the display, so as to have LEDs of different colors, so as to draw the operator attention, as very well known in the art.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP, CN and CN2, as applied to claims above, and further in view of Thrush (U.S. 20140269832)
JO, CN and CN2 disclose the device as stated above.
They do not explicitly teach the limitations of claim 14.
For claim 14: Thrush discloses an LCD having different icons to indicate different temperature conditions [0036].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the display, so as have different icons, as already suggested by Thrush, so as to provide the operator with all necessary options of control and all necessary information, as very well known in the art
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP, CN and CN2, as applied to claims above, and further in view of CN105102947A [hereinafter CN3].

They do not explicitly teach the limitations of claim 17.
For claim 17: CN105102947A [hereinafter CN3] discloses an IR thermometer / IR sensor and teaches to obtain a distance to target ratio. This data is used for compensation information during temperature measurement. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the IR sensor/ sensor arm/ IR camera, so as include an option of determining a distance to target ratio, so as to provide more accurate results of measurements, as very well known in the art.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP, CN and CN2, as applied to claims above, and further in view of Seith et al. (U.S. 20210132569) [hereinafter Seith].
JO, CN and CN2 disclose the device as stated above.
They do not explicitly teach the limitations of claim 19.
For claim 19: Detachable power cords are very well known in the art. See, for example, Seith, who teaches an apparatus with a detachable power cord 26 located on the back of the housing, Fig. 1. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the body structure/ housing, so as to have a detachable power cord, so as to remove it for storage the apparatus or when the apparatus is operating on batteries, as very well known in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             February 15, 2022